Citation Nr: 0637530	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-00 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
San Diego



THE ISSUE

Eligibility for enrollment in the VA healthcare system.



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel










INTRODUCTION

The appellant is a veteran who apparently served on active 
duty during the Korean Conflict (there is no official 
verification of the veteran's service in the record on 
appeal).  This matter is before the Board of Veterans' 
Appeals on appeal from an October 2003 decision of the San 
Diego, California, VAMC, the agency of original jurisdiction 
(AOJ).

The appeal is being REMANDED to the VAMC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran seeks VA medical care benefits.  Generally, a 
veteran must be enrolled in the VA healthcare system as a 
pre-condition to receive such benefits.  38 C.F.R. § 17.36(a) 
(2006).  A veteran who wishes to be enrolled must complete 
and return an Application for Health Benefits (VA Form 10-
10EZ) to a VA medical facility.  38 C.F.R. § 17.36(d).  

The Secretary of VA determines which categories of veterans 
are eligible to be enrolled, based upon enumerated 
priorities.  There are 8 enumerated priority categories, and 
veterans in priority Category 8 are ineligible for healthcare 
benefits unless they were enrolled as of January 17, 2003.  
Veterans with no service connected disability and those with 
service connected disability that is not compensably rated 
(i.e., rated 0 percent disabling) are placed in the lowest 
priority category, Category 8, unless they qualify for "low 
income" status, receive increased rate pension for being 
permanently housebound or in need of regular aid and 
attendance, are determined to be unable to defray the costs 
of necessary care under 38 U.S.C.A. § 1722(a), are a veteran 
of the Mexican War or of World War I, or are former prisoners 
of war.  

After reviewing the record, the Board finds it inadequate to 
make an equitable determination in this case.  
In October 2003, the veteran received a letter from VA 
advising him that he was not eligible for enrollment in VA's 
health care system.  However, his Application for Health 
Benefits (VA Form 10- 10EZ) is not of record (and the date of 
his application is unknown).  The AOJ has made findings 
placing the veteran in VA healthcare priority Category 8; 
however the record presented to the Board does not include 
the documentation for those findings so as to enable the 
Board to determine whether the Category 8 placement was 
proper. 

Accordingly, this matter is REMANDED to the VAMC for the 
following: 

1.  The AOJ must associate with the 
record a copy of the veteran's original 
claim for enrollment in the VA healthcare 
system, i.e., his Application for Health 
Care Benefits (VA EZ Form 10-10).  The 
AOJ also should undertake appropriate 
steps to obtain verification of the 
veteran's active service, and the 
document showing service must be 
associated with the record.  In addition, 
all pertinent supporting information 
needed to establish the veteran's VA 
healthcare priority Category placement 
must also be associated with the record.  

2.  When the action ordered above is 
completed, the AOJ should review the 
veteran's application for VA healthcare 
benefits.  If enrollment in VA healthcare 
remains denied, the AOJ should provide the 
veteran with an appropriate supplemental 
statement of the case and give him the 
opportunity to respond.  The case should 
then be returned to the Board.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


